Citation Nr: 1546342	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability. 

2. Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability. 

3. Whether new and material evidence has been received to reopen a claim of service connection for depression. 

4. Entitlement to service connection for a right elbow disability.

5. Entitlement to service connection for a left elbow disability.

6. Entitlement to service connection for a respiratory disability, to include residuals of pneumonia.

7. Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1974 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October and November 2013 rating actions of the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified before the undersigned at an August 2014 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issues of service connection for a right shoulder, bilateral elbow, cervical spine and skin disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1. In October 2005, the AOJ denied a claim of service connection for a right shoulder disability; the Veteran did not file a notice of disagreement with that determination and no new and material evidence was received within one year from its issuance. 

2. Evidence received since the October 2005 AOJ decision raises a reasonable possibility of substantiating the service connection claim for a right shoulder disability. 

3. In October 2005, the AOJ denied a claim of service connection for a cervical spine disability; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance. 

4. Evidence received since the October 2005 AOJ decision raises a reasonable possibility of substantiating the service connection claim for a cervical spine disability. 

5. In May 2005, the AOJ denied a claim of service connection for depression; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance. 

6. Evidence received since the October 2005 AOJ decision raises a reasonable possibility of substantiating the service connection claim for depression. 

7. Resolving doubt in the Veteran's favor, the evidence is deemed at least in equipoise on the question of whether depression is related to a service-connected knee disability.

8. The weight of the evidence is against a finding that the Veteran has a respiratory disability, to include residuals of pneumonia. 


CONCLUSIONS OF LAW

1. The October 2005 AOJ decision that denied a claim of service connection for a right shoulder disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2005). 

2. Evidence received since the October 2005 AOJ decision denying service connection for a right shoulder disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

3. The October 2005 AOJ decision that denied a claim of service connection for a cervical spine disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2005). 

4. Evidence received since the October 2005 AOJ decision denying service connection for a cervical spine disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

5. The May 2005 AOJ decision that denied a claim of service connection for depression is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2005).

6. Evidence received since the May 2005 AOJ decision denying service connection for depression is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7. The criteria for an award of service connection for depression have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

8. The criteria for an award of service connection for a respiratory disability, to include residuals of pneumonia, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board grants entitlement to service connection for depression and reopens the claims of service connection for a right shoulder and cervical spine disabilities. As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary for these claims. 

Regarding the claim for a respiratory disability, the Veteran filed a fully developed claim (FDC) for this disability, which was received in July 2013. On the FDC form, he stated that he received appropriate notice that would support his claim. Additionally, a March 2014 letter provided further notice under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment and other medical records have been associated with the claims file. The Veteran was given a VA examination in October 2013, which is fully adequate as a full work up of the Veteran's respiratory system was completed and the examiner reviewed the file. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the August 2013 Board hearing shows that the Veteran gave information regarding his respiratory disability claim and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran, who is represented, has not raised complaints regarding the conduct of the hearing. The Board finds the duties to notify and to assist have been met. 

New and Material Evidence

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously received by agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence received to reopen the claim showed the veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was received even though there was still no nexus opinion of record. Id. 

Right Shoulder Disability

The procedural history of this claim shows that in May and October 2005, the AOJ denied a claim of service connection for a right shoulder disability. No notice of disagreement was filed and the decision became final. See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2005).

At the time of the last prior final denial, the evidence consisted of service treatment records, the Veteran's claim, and VA records.  Such evidence was found to establish a chronic right shoulder disability in service.

Since the last prior final denial, the evidence now includes further statements of the Veteran and more VA records, to include an August 2002 VA physical therapy record, which does not appear to have been considered at the time the prior decisions were made. This record shows that while the physical therapy staff looked for confirmation of a leg length discrepancy (which was not found), chronic multi-joint pain was noted and work up for a systemic rheumatological cause was negative. The Veteran reported a history of repetitively jumping from airplanes during his service time.  The treatment provider stated that it was possible his multiple musculoskeletal complaints were related to a repetition type of injury. 

Since the file now reflects a nexus opinion (the credibility of which presumed under Justus, 3 Vet. App. at 512-513), the claim is reopened. Shade, 24 Vet. App. 110. The evidence relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material. 

Cervical Spine

The cervical spine disability has essentially the same history as the right shoulder disability. Since the file also now reflects a nexus opinion, (the credibility of which presumed under Justus, 3 Vet. App. at 512-513), the claim is also reopened. Shade, 24 Vet. App. 110. 

Depression

The Veteran filed an informal claim of service connection for depression in February 2005.  In May 2005, the AOJ denied this claim. No notice of disagreement was filed and the decision became final. See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2005). In June 2013, the Veteran petitioned to reopen this claim. 

At the time of the last prior final denial, the evidence consisted of service treatment records, some VA records, the Veteran's assertions and a March 2005 opinion from the Veteran's VA psychologist linking depression to his physical ailments. 

Since the last prior final denial, the evidence now includes further VA treatment records for the Veteran, to include a November 2013 VA medical opinion (providing an overall negative nexus, as explained below) and a July 2013 VA primary care record stating a concern that he was manifesting joint pain due to depression.  The mere fact that a prior opinion on nexus was of record in 2005 does make the more recent statement duplicative.  

Since the file now reflects another potentially positive nexus statement (the credibility of which presumed under Justus, 3 Vet. App. at 512-513), the claim is reopened. Shade, 24 Vet. App. 110. The evidence relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material. 

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and do not include depression or anxiety but do include various respiratory illnesses. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Continuity of symptomatology is considered for the respiratory claim. 

The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2014). However, although the Veteran is competent in certain situations to provide a diagnosis for easy recognizable conditions such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide diagnoses or etiologies as to more complex medical questions, such as mental disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Respiratory Disability (to include Residuals of Pneumonia)

In addition to the above, to prevail on the issue of service connection, there must be medical evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

On the claim form received in July 2013, the Veteran wrote: "jet fuel exposure = lung disorder congestion." At the August 2015 Board hearing, his representative stated he was exposed to jet fuel in service, which is a harmful substance. (Transcript, p 14.) The representative presented literature from a private energy firm and the Center for Disease Control (CDC) in support. Id. His representative also cited an article from the Department of Health and Human Services which he asserted supported that a person could get pneumonia from jet fuel inhalation. (Transcript, p 15.)The Veteran asserted he presently had a lung disorder which he was not treating but using OTC medication. (Transcript, pp 15-16.) He described it as "a cold" in his lungs, stating: "I get food and water and drink down my lungs and stuff because it's just not closing." (Transcript, p 15.) 

In February 1989, a statement from the Veteran's mother was submitted asserting the pneumonia the Veteran had in service made him weak. His identical twin brother who did not have the same military job did not have these problems.

Service treatment records contain a September 1975 record showing a history of chest pain and a history of pneumonia, but an X-ray was normal. A May 1976 service treatment record showed an upper respiratory infection with chest symptoms, but an X-ray was normal. The impression was bronchitis. Soon after separation, in September 1979, a VA examination noted an X-ray showed a negative chest with no chest pain. 

Post-service, in July 2003, a VA record noted the lungs were clear bilaterally. In April 2007, a VA admission report showed a diagnosis of chest pain. Other records from this time period noted there was a history of chronic back/joint pain, depression, fatty liver, and elevated triglyceride levels.  The Veteran presented after a hospital discharge following an acute onset of chest pain/pressure. His primary diagnosis of chest pain showed that he was asymptomatic. A cardiac work-up following admission was unimpressive for ischemia or infarct. 

In October 2013, the Veteran attended a VA examination. The report noted the resolved acute pneumonia from 1974, however there was no current lung condition. The peak flow tests (PFTs), chest X-ray and physical examination were unremarkable. His contentions of having pneumonia in service and being exposed to jet fuel fumes were noted, however, the opinion stated that he had no current lung disability.

The Board finds the Veteran is competent to report his assertions regarding potential exposures and symptoms. 38 C.F.R. § 3.159(a)(2). However, the Board finds respiratory disabilities are of a complex nature and require further testing and confirmation by an expert. 

The Board concludes that the October 2013 VA examination report is the most probative piece of evidence in the file. The examiner interviewed the Veteran, reviewed the file, and performed medical testing necessary to diagnose a current lung disability but found none. The Board assigns the opinion great weight and finds no residuals of bronchitis or pneumonia to exist. 

As there is no diagnosis, an essential element of the claim is missing. See Shedden, 381 F.3d at 1167; Brammer v. Derwinski, 3 Vet. App. 223. The claim is denied. 

Depression

In addition to the above, regulations also provide that service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Regarding the diagnosis of mental disorders, 38 C.F.R. § 4.125 was amended during the pendency of this claim. Prior to August 4, 2014, § 4.125(a) stated that if a diagnosis of a mental disorder did not conform to Diagnostic and Statistical Manual (DSM) IV or was not supported by the findings on the report, the rating agency shall return the report to the examiner to substantiate the diagnosis. The new regulation references the DSM 5, an updated version of the DSM. VA did not intend for the provisions of this rule to apply to claims pending at the Board. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). However, the Board will consider the reasonable doubt rule in determining whether a mental disorder may be found. See, 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014) (When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant). 

Here, the Board finds the claim of service connection for depression, secondary to a bilateral knee disability, to be in equipoise. The Veteran's 1979 rebuttal to the Physical Evaluation Board (PEB) stated that his knee problems affected his emotional state and made him irritable. Lay statements in the file from the Veteran's brother and ex-wife support that he seemed to develop signs of depression around the same time as he developed his knee disability (see March 1989 statements). Even at VA appointments where the Veteran's mental health was not supposed to be the issue, it would become apparent (see, for example, July 1999 VA physical therapy record). Many records note assessments of depression related to chronic pain (see November 2001 VA mental health, August 2002 VA primary care, September 2004 behavioral health, October 2004 VA physician assistant records), and though some also note the possible presence of a somatoform disorder (see September 2004 behavioral health and January 2009 and February 2009 primary care records), this was not indicated in the November 2013 VA medical opinion where the writer reviewed the entire record. 

As mentioned above, a July 2013 VA primary care record noted a concern that the Veteran was manifesting some joint pain from possible depression. An October 2013 VA mental health report showed the Veteran underwent a diagnostic interview and had a history of depression that was worsening. He reported multiple psychosocial stressors (third divorce, financial difficulty, unemployed status and constant pain). The diagnosis was major depressive disorder. In November 2013 a VA medical examiner found that depression was less likely proximately due to his service-connected tinnitus and knees; examiner stated multiple psychosocial stressors appear to contribute to his depressive symptoms and the chronic pain was related to many joints, not just the knees. The examiner also stated there was no compelling evidence that depression is primarily secondary to tinnitus or knees.  However, because the depression is at least partially attributable to the service-connected knee disabilities, the Board will grant the claim. 

The Board finds the elements of secondary service connection set forth by Allen and § 3.310 have been met. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

New and material evidence having been received to substantiate for a right shoulder disability, the petition to reopen the claim is granted. 

New and material evidence having been received to substantiate for a cervical spine disability, the petition to reopen the claim is granted. 

New and material evidence having been received to substantiate for depression, the petition to reopen the claim is granted. 

Service connection for depression is granted. 

Service connection for a respiratory disability, to include residuals of pneumonia, is denied. 


REMAND

In addition to alleging a right shoulder disability secondary to the service-connected right knee disabilities, the Veteran has asserted, alternatively, that his right shoulder disability was directly incurred in service (see Transcript, pp 3, 18-22). On remand, another opinion addressing this theory is requested. Also secondary aggravation should be addressed. 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439. 

Similarly, theories of direct service connection (service incurrence) and secondary aggravation (aggravation of the disabilities by the service-connected knee disabilities, as opposed to causation which was addressed by the October 2013 opinions) should be addressed for the cervical spine and elbow claims. Id. 

Finally, for the claim of service connection for a skin disability an opinion is sought regarding the assertion that the current skin disability was incurred in service via sun and jet fuel exposure or other means. Also, the examiner should state whether the skin disability is secondary to the now service-connected depression (see September 2004 VA behavioral health record). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate any updated VA treatment records with the file. 

2. Send the file to an examiner who is able to evaluate orthopedic disabilities for a medical opinion regarding whether any right shoulder, elbow or cervical spine disabilities are related directly to service or to another service-connected disability. The opinion writer should reflect that the file was reviewed. The opinion should state all diagnoses after a full review of the file, to include all relevant submitted medical literature. 

Then the examiner should state:

* Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current right shoulder, elbow, or cervical spine disability that is related to service. 

* If not, the examiner should state whether it is at least as likely as not that a right shoulder, elbow, or cervical spine disability was aggravated by any current service-connected disability (such as the bilateral knee disabilities).

o If aggravated, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation. If no baseline may be identified, the examiner should state this fact. 

For the right shoulder and elbows, the examiner should reference: 

* The August 2002 VA physical therapy record stating that it was possible his multiple musculoskeletal complaints were related to a repetition type of injury in service; 

* A February 2005 VA orthopedic record referencing an intervening vehicle accident; 

For the cervical spine, the examiner should also reference: 

* An October 1995 private chiropractor record diagnosing scoliosis and stating it was probable that his present condition was brought on by the repetitive microtrauma he experienced in service.

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus. 

3. Send the file to a VA examiner for a medical opinion regarding the etiology of the diagnosed skin disability. The opinion writer should reflect that the file was reviewed. The opinion should state all diagnoses after a full review of the file, to include all relevant submitted medical literature and the Veteran's contention he was exposed to the sun and jet fuel while in service. Then the examiner should state:

* Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current skin disability that is related to service. 

* If not, the examiner should address whether it is at least as likely as not that a skin disability was caused or aggravated by any current service-connected disability, to include depression.

o If aggravated, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

The examiner should also reference: 

* A September 2004 VA behavioral health record noting the Veteran would pick at his skin as a distraction from pain. 

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus. 

4. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


